UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06041 The Central Europe, Russia and Turkey Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Schedule of Investments as of January 31, 2015 (Unaudited) The Central Europe, Russia and Turkey Fund, Inc. Shares Value ($) Russia39.7% Common Stocks36.7% Commercial Banks2.2% Bank St Petersburg* Sberbank* Diversified Financial Services1.0% Moscow Exchange Diversified Telecommunication Services0.5% Rostelecom* Food & Staples Retailing4.8% DIXY Group* Magnit* X5 Retail Group* Independent Power Producers & Energy Traders0.7% E.ON Russia* Metals & Mining5.4% Alrosa AO MMC Norilsk Nickel (ADR) Oil, Gas & Consumable Fuels18.4% Gazprom (ADR) LUKOIL (ADR) NovaTek (GDR) Reg S Tatneft (ADR) Wireless Telecommunication Services3.7% MegaFon (GDR) Reg S Mobile Telesystems (ADR) Preferred Stocks3.0% Commercial Banks0.5% Sberbank of Russia (Cost $2,565,443)* Oil, Gas & Consumable Fuels2.5% Surgutneftegaz (Cost $4,923,477)* Total Russia (Cost $98,404,255) Turkey24.7% Common Stocks Automobiles2.3% Ford Otomotiv Sanayi Tofas Turk Otomobil Fabrikasi Beverages1.1% Coca-Cola Icecek Building Products0.6% Trakya Cam Sanayii Commercial Banks10.9% Akbank Turkiye Garanti Bankasi Turkiye Halk Bankasi Turkiye Is Bankasi Turkiye Vakiflar Bankasi Tao Shares Value ($) Diversified Financial Services3.3% Haci Omer Sabanci Holding Food & Staples Retailing1.7% Bizim Toptan Satis Magazalari Migros Ticaret* Food Products0.7% Ulker Biskuvi Sanayi Gas Utilities0.5% Aygaz Industrial Conglomerates0.5% Enka Insaat ve Sanayi Specialty Retail1.0% Teknosa Ic Ve Dis Ticaret Transportation Infrastructure1.1% TAV Havalimanlari Holding Wireless Telecommunication Services1.0% Turkcell Iletism Hizmetleri* Total Turkey (Cost $43,161,252) Poland20.6% Common Stocks Air Freight & Logistics2.5% Integer.pl*† Commercial Banks6.6% Bank Pekao Bank Zachodni WBK Getin Noble Bank* Powszechna Kasa Oszczednosci Bank Polski Diversified Telecommunication Services1.6% Orange Polska Insurance4.8% Powszechny Zaklad Ubezpieczen Media1.9% Cyfrowy Polsat TVN* Metals & Mining1.0% KGHM Polska Miedz Oil, Gas & Consumable Fuels1.5% Polski Koncern Naftowy Orlen Textiles, Apparel & Luxury Goods0.7% CCC† Total Poland (Cost $43,470,003) Czech Republic3.2% Common Stocks Commercial Banks1.3% Komercni Banka Electric Utilities1.9% CEZ Total Czech Republic (Cost $6,463,834) Shares Value ($) Hungary3.2% Common Stocks Commercial Banks1.1% OTP Bank PLC Oil, Gas & Consumable Fuels1.1% MOL Hungarian Oil & Gas PLC Pharmaceuticals1.0% Richter Gedeon Nyrt Total Hungary (Cost $7,794,360) Kazakhstan1.1% Common Stocks Metals & Mining1.1% Goldbridges Global Resources PLC* (Cost $1,824,442) Cyprus0.0% Common Stocks Transportation Infrastructure0.0% Global Ports Investments (GDR) Reg S (Cost $150,558) Securities Lending Collateral0.7% Daily Assets Fund Institutional, 0.10% (Cost $1,438,457)(a)(b) Cash Equivalents5.0% Central Cash Management Fund, 0.06% (Cost $9,597,409)(b) % of Net Assets Value ($) Total Investments Portfolio (Cost $212,304,570)** Other Assets and Liabilities, Net Net Assets * Non-income producing security. ** The cost for federal income tax purposes was $213,338,544. At January 31, 2015, net unrealized depreciation for all securities based on tax cost was $23,796,218. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,856,520 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $47,652,738. † All or a portion of these securities were on loan. The value of all securities loaned at January 31, 2015 amounted to $1,373,761 which is 0.7% of net assets. (a) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR - American Depositary Receipt GDR - Global Depositary Receipt Reg S - Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub‐group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub‐groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (c) Russia $ $
